Judgment, Supreme Court, New York County (Mary Davis, J.) rendered April 23, 1991, after a jury trial, convicting defendant of criminal possession of a controlled substance in the fifth degree and sentencing him to a term of 2V£ to 5 years, unanimously affirmed.
Defendant’s trial counsel never voiced any objection concerning any of the arresting officer’s testimony pertaining to his observations of defendant prior to approaching with his partner and thus the matter is not preserved for appellate review as a matter of law (CPL 470.05 [2]), and we decline to review in the interest of justice. Were we to review, we would find the claim to be without merit, since the testimony was admissible to complete the narrative and to explain to the jury the officers’ presence at the scene and their reasons for *419approaching defendant (see, People v Hernandez, 139 AD2d 472, 477, lv denied 72 NY2d 957). Contrary to defendant’s contention, the testimony did not portray him as a person having a propensity to commit crimes. Similarly, defendant failed to raise any objection concerning the prosecutor’s summation remarks. Were we to review the claim, we would note that the remarks complained of did not deprive defendant of a fair trial.
We have considered defendant’s remaining contentions and find them to be without merit. (See, 195 AD2d 420 [decided herewith].) Concur—Rosenberger, J. P., Wallach, Ross, Kassel and Nardelli, JJ.